In addition to what has been so well put by Judge CHILLINGWORTH in the opinion of the Court that has been prepared by him, it should be observed that the KANNER AMENDMENT (Section 13 of Article IX of the Constitution) is not in any sense an "exemption" amendment to "exempt" automobiles from property taxation, but that it was designed to simplify and make uniform the appropriate taxation of motor vehicles in line with other *Page 759 
taxable property of the State by requiring the "form" of the tax to be license tax for the operation of the motor vehicles. The tax thus imposed in the "form" of a license tax is in reality acommutation tax comprehending the taxation of the motor vehicle as personal property as part of the charge exacted as a license for its operation as a motor vehicle. It was proposed by the Legislature and adopted by the people to make effective the intendment and design of the CARLTON ADMINISTRATION ACT (Chapter 14574, Acts 1929) to make effective the collection of personal property taxes on all motor vehicles alike, instead of upon only a part of them as had been the practice prior to that time. It is significant that the KANNER AMENDMENT was proposed by the 1929 Legislature (House Joint Resolution No. 753) at its Regular Session that preceded the enactment of Chapter 14574, supra, at the ensuing extraordinary session that immediately followed the 1929 Regular Session of the Legislature. With such historical background in mind it is plain that the view adopted and followed in the opinion of Judge CHILLINGWORTH is correct.
TERRELL and BUFORD, J.J., concur.